Exhibit 10.6

 

EXECUTION VERSION

 

GUARANTY OF RECOURSE OBLIGATIONS

(MEZZANINE)

 

This GUARANTY OF RECOURSE OBLIGATIONS (MEZZANINE) (this “Guaranty”) is executed
as of June 1, 2017 by NEW YORK REIT, INC., a Maryland corporation (“Guarantor”),
for the benefit of CPPIB CREDIT INVESTMENTS INC., a Canadian corporation with
foreign jurisdiction (together with its successors and/or assigns, “Lender”).

 

WITNESSETH:

 

A.           Pursuant to that certain Promissory Note A-1 (Mezzanine), dated as
of February 25, 2013, made by WWP Mezz, LLC, a Delaware limited liability
company (“Borrower”), and payable to the order of German American Capital
Corporation, a Maryland corporation (“GACC”), in the original principal amount
of EIGHTY TWO MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($82,500,000.00),
as assigned by GACC in favor of Lender pursuant to that certain Allonge dated as
of February 27, 2013 (as may be amended, restated, replaced, supplemented or
otherwise modified from time to time, “Note A-1”) and that certain Promissory
Note A-2 (Mezzanine), dated as of February 25, 2013, made by Borrower and
payable to the order of Bank of America, N.A., a national banking association
(“BOA”; BOA and GACC, together, “Original Lender”), in the original principal
amount of EIGHTY TWO MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS
($82,500,000.00), as assigned by BOA in favor of Lender pursuant to that certain
Allonge dated as of February 27, 2013 (as may be amended, restated, replaced,
supplemented or otherwise modified from time to time, “Note A-2”; Note A-1 and
Note A-2, together, the “Note”), Borrower became indebted, and may from time to
time be further indebted pursuant to the terms of the Loan Documents, to
Original Lender with respect to a loan (the “Loan”) which was made pursuant to
that certain Mezzanine Loan Agreement, dated as of February 25, 2013, between
Borrower and Original Lender, as assigned to Lender pursuant to that certain
Omnibus Assignment and Assumption Agreement dated as of February 27, 2013 made
by Original Lender in favor of Lender (as the same may be amended, modified,
supplemented, replaced or otherwise modified from time to time, the “Loan
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to such terms in the Loan Agreement.

 

B.           Original Lender has assigned all of its right, title and interest
in and to the Loan to Lender.

 

C.           On or about the date hereof, Borrower, Guarantor, WWP Holdings,
LLC, a Delaware limited liability company (“Holdings”), RCG Longview Equity
Fund, L.P., a Delaware limited partnership (“RCG Longview Equity LP”), RCG
Longview Equity Fund PA PSERS, L.P., a Delaware limited partnership (“RCG
Longview Equity PA”), George Comfort & Sons, Inc., a New York corporation
(“George Comfort”), and DRA G&I Fund VI Real Estate Investment Trust, a Maryland
real estate investment trust (“DRA Fund”), (Holdings, RGC Longview Equity LP,
RCG Longview Equity PA, George Comfort and DRA Fund shall be referred to herein
collectively as the “Existing Guarantors”) and Lender are entering into a
certain Reaffirmation and Acknowledgment Agreement (Mezzanine) (the
“Reaffirmation Agreement”), pursuant to the terms of which, among other things,
Lender is consenting, subject to the terms and conditions set forth therein, to
(i) the Transfer (as defined in the Reaffirmation Agreement), and (ii) certain
modifications to the Loan Documents as set forth therein.

 



  

 

 

D.           Lender is not willing to execute and deliver the Reaffirmation
Agreement or modify the Loan unless Guarantor executes and delivers this
Guaranty.

 

E.           Guarantor is the owner of indirect interests in Borrower, and
Guarantor will directly benefit from Lender’s entering into the Reaffirmation
Agreement and modifying the Loan.

 

NOW, THEREFORE, as an inducement to Lender to modify the Loan and execute and
deliver the Reaffirmation Agreement, and for other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties do hereby agree as follows:

 

ARTICLE 1

NATURE AND SCOPE OF GUARANTY

 

Section 1.1           Guaranty of Obligation.

 

(a)           Guarantor hereby irrevocably and unconditionally guarantees to
Lender and its successors and assigns the payment and performance of the
Guaranteed Obligations (as defined below) as and when the same shall be due and
payable, whether by lapse of time, by acceleration of maturity or otherwise.
Guarantor hereby irrevocably and unconditionally covenants and agrees that it is
liable for the Guaranteed Obligations as a primary obligor.

 

(b)           As used herein, the term “Guaranteed Obligations” means (i)
Borrower’s Recourse Liabilities resulting from acts or omissions first occurring
on or after the date of this Guaranty (other than with respect to subparagraph
10.1(ii) of the Loan Agreement, it being expressly understood and agreed that
Guarantor’s indemnification obligations with respect to matters set forth in
subparagraph 10.1(ii) of the Loan Agreement shall not be limited to matters
resulting from acts or omissions first occurring on or after the date of this
Guaranty) and (ii) from and after the date that any Springing Recourse Event
occurs, but only if such Springing Recourse Event resulted from acts or
omissions first occurring on or after the date of this Guaranty, payment of all
of the Obligations.

 

(c)           Notwithstanding anything to the contrary in this Guaranty or in
any of the other Loan Documents, Lender shall not be deemed to have waived any
right which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the Bankruptcy Code to file a claim for the full amount of the
Obligations or to require that all collateral shall continue to secure all of
the Obligations owing to Lender in accordance with the Loan Documents.

 



 2 

 

 

Section 1.2           Nature of Guaranty. This Guaranty is an irrevocable,
absolute, continuing guaranty of payment and performance and not a guaranty of
collection. This Guaranty may not be revoked by Guarantor and shall continue to
be effective with respect to any Guaranteed Obligations arising or created after
any attempted revocation by Guarantor and after (if Guarantor is a natural
person) Guarantor’s death (in which event this Guaranty shall be binding upon
Guarantor’s estate and Guarantor’s legal representatives and heirs). The fact
that at any time or from time to time the Guaranteed Obligations may be
increased or reduced shall not release or discharge the obligation of Guarantor
to Lender with respect to the Guaranteed Obligations. This Guaranty may be
enforced by Lender and any subsequent holder of the Note and shall not be
discharged by the assignment or negotiation of all or part of the Note. Nothing
contained in this Guaranty shall be construed as a guaranty of any indebtedness
or obligation under the Loan Documents other than the Guaranteed Obligations.

 

Section 1.3           Guaranteed Obligations Not Reduced by Offset. The
Guaranteed Obligations and the liabilities and obligations of Guarantor to
Lender hereunder shall not be reduced, discharged or released because or by
reason of any existing or future offset, claim or defense of Borrower or any
other party against Lender or against payment of the Guaranteed Obligations,
whether such offset, claim or defense arises in connection with the Guaranteed
Obligations (or the transactions creating the Guaranteed Obligations) or
otherwise, provided, that, nothing contained herein shall be deemed a waiver of
any right of Guarantor to assert a good faith defense that the Guaranteed
Obligations have been satisfied or are otherwise not due.

 

Section 1.4           Payment By Guarantor. If all or any part of the Guaranteed
Obligations is or shall give rise to a monetary obligation, and such monetary
obligation shall not be punctually paid when due, whether at demand, maturity,
acceleration or otherwise, Guarantor shall, within five (5) Business Days
following demand by Lender and without presentment, protest, notice of protest,
notice of non-payment, notice of intention to accelerate the maturity, notice of
acceleration of the maturity or any other notice whatsoever, all such notices
being hereby waived by Guarantor (except any notice provided for under this
Section 1.4, or Section 5.2 hereof), pay in lawful money of the United States of
America, the amount due on the Guaranteed Obligations to Lender as directed by
Lender from time to time. Such demand(s) may be made at any time coincident with
or after the time for payment of all or part of the Guaranteed Obligations and
may be made from time to time with respect to the same or different items of
Guaranteed Obligations. Such demand shall be deemed made, given and received in
accordance with the notice provisions hereof.

 

Section 1.5           No Duty To Pursue Others. It shall not be necessary for
Lender (and Guarantor hereby waives any rights which Guarantor may have to
require Lender), in order to enforce the obligations of Guarantor hereunder,
first to (i) institute suit or exhaust its remedies against Borrower or others
liable on the Loan or the Guaranteed Obligations or any other Person, (ii)
enforce Lender’s rights against any collateral which shall ever have been given
to secure the Loan, (iii) enforce Lender’s rights against any other guarantors
of the Guaranteed Obligations, (iv) join Borrower or any others liable on the
Guaranteed Obligations in any action seeking to enforce this Guaranty, (v)
exhaust any remedies available to Lender against any collateral which shall ever
have been given to secure the Loan, or (vi) resort to any other means of
obtaining payment of the Guaranteed Obligations. Lender shall not be required to
mitigate damages or take any other action to reduce, collect or enforce the
Guaranteed Obligations.

 



 3 

 

 

Section 1.6           Waivers. Guarantor agrees to the provisions of the Loan
Documents and hereby waives notice of (i) any loans or advances made by Lender
to Borrower, (ii) acceptance of this Guaranty, (iii) any amendment or extension
of the Note, the Pledge Agreement, the Loan Agreement or any other Loan
Document, (iv) the execution and delivery by Borrower and Lender of any other
loan or credit agreement or of Borrower’s execution and delivery of any
promissory note or other document arising under the Loan Documents or in
connection with the Collateral, (v) the occurrence of (A) any breach by Borrower
of any of the terms or conditions of the Loan Agreement or any of the other Loan
Documents, or (B) an Event of Default, (vi) Lender’s transfer or disposition of
the Guaranteed Obligations, or any part thereof, (vii) the sale or foreclosure
(or the posting or advertising for the sale or foreclosure) of any collateral
for the Guaranteed Obligations, (viii) protest, proof of non-payment or default
by Borrower, or (ix) any other action at any time taken or omitted by Lender
and, generally, all demands and notices of every kind in connection with this
Guaranty, the Loan Documents, any documents or agreements evidencing, securing
or relating to any of the Guaranteed Obligations and/or the obligations hereby
guaranteed (except any notice provided under Section 1.4, or Section 5.2
hereof).

 

Section 1.7           Payment of Expenses. In the event that Guarantor shall
breach or fail to timely perform any provisions of this Guaranty, Guarantor
shall, immediately upon demand by Lender, pay Lender all reasonable costs and
expenses (including court costs and reasonable attorneys’ fees) incurred by
Lender in the enforcement hereof or the preservation of Lender’s rights
hereunder, together with interest thereon at the Default Rate from the date
requested by Lender until the date of payment to Lender. The covenant contained
in this Section shall survive the payment and performance of the Guaranteed
Obligations.

 

Section 1.8           Effect of Bankruptcy. In the event that pursuant to any
insolvency, bankruptcy, reorganization, receivership or other debtor relief law
or any judgment, order or decision thereunder, Lender must rescind or restore
any payment or any part thereof received by Lender in satisfaction of the
Guaranteed Obligations, as set forth herein, any prior release or discharge from
the terms of this Guaranty given to Guarantor by Lender shall be without effect
and this Guaranty shall remain (or shall be reinstated to be) in full force and
effect. It is the intention of Borrower and Guarantor that, except as provided
in Section 3.7, Guarantor’s obligations hereunder shall not be discharged except
by performance of such obligations and then only to the extent of such
performance.

 

Section 1.9           Waiver of Subrogation, Reimbursement and Contribution.
Notwithstanding anything to the contrary contained in this Guaranty, so long as
the Guaranteed Obligations are outstanding, Guarantor hereby unconditionally and
irrevocably waives, releases and abrogates any and all rights it may now or
hereafter have under any agreement (including, without limitation, any
contribution agreement entered into amongst the Guarantor), at law or in equity
(including, without limitation, any law subrogating Guarantor to the rights of
Lender), to assert any claim against or seek contribution, indemnification or
any other form of reimbursement from Borrower or any other party liable for the
payment of any or all of the Guaranteed Obligations for any payment made by
Guarantor under or in connection with this Guaranty or otherwise. Provided that
no Event of Default has occurred and is continuing, nothing herein shall
prohibit the Guarantor, subject to Section 4.4 hereof and further, provided,
that, Guarantor waives any right of subrogation, from making any claim for
reimbursement against the other Guarantor.

 



 4 

 

 

ARTICLE 2

EVENTS AND CIRCUMSTANCES NOT REDUCING

OR DISCHARGING GUARANTOR’S OBLIGATIONS

 

Guarantor hereby consents and agrees to each of the following and agrees that
Guarantor’s obligations under this Guaranty shall not be released, diminished,
impaired, reduced or adversely affected by any of the following and waives any
common law, equitable, statutory or other rights (including, without limitation,
rights to notice, except any notice provided under Section 1.4, or Section 5.2
hereof) which Guarantor might otherwise have as a result of or in connection
with any of the following:

 

Section 2.1           Modifications. Any renewal, extension, increase,
modification, alteration or rearrangement of all or any part of the Guaranteed
Obligations, the Note, the Pledge Agreement, the Loan Agreement, the other Loan
Documents or any other document, instrument, contract or understanding between
Borrower and Lender or any other parties pertaining to the Guaranteed
Obligations or any failure of Lender to notify Guarantor of any such action.

 

Section 2.2           Adjustment. Any adjustment, indulgence, forbearance or
compromise that might be granted or given by Lender to Borrower or Guarantor.

 

Section 2.3           Condition of Borrower or Guarantor. The insolvency,
bankruptcy, arrangement, adjustment, composition, liquidation, disability,
dissolution or lack of power of Borrower, Guarantor or any other Person at any
time liable for the payment of all or part of the Guaranteed Obligations; or any
dissolution of Borrower or Guarantor or any sale, lease or transfer of any or
all of the assets of Borrower or Guarantor or any changes in the direct or
indirect shareholders, partners or members, as applicable, of Borrower or
Guarantor; or any reorganization of Borrower or Guarantor.

 

Section 2.4           Invalidity of Guaranteed Obligations. The invalidity,
illegality or unenforceability of all or any part of the Guaranteed Obligations
or any document or agreement executed in connection with the Guaranteed
Obligations for any reason whatsoever, including, without limitation, the fact
that (i) the Guaranteed Obligations or any part thereof exceeds the amount
permitted by law, (ii) the act of creating the Guaranteed Obligations or any
part thereof is ultra vires, (iii) the officers or representatives executing the
Note, the Pledge Agreement, the Loan Agreement or the other Loan Documents or
otherwise creating the Guaranteed Obligations acted in excess of their
authority, (iv) the Guaranteed Obligations violate applicable usury laws, (v)
the Borrower has valid defenses, claims or offsets (whether at law, in equity or
by agreement) which render the Guaranteed Obligations wholly or partially
uncollectible from Borrower, (vi) the creation, performance or repayment of the
Guaranteed Obligations (or the execution, delivery and performance of any
document or instrument representing part of the Guaranteed Obligations or
executed in connection with the Guaranteed Obligations or given to secure the
repayment of the Guaranteed Obligations) is illegal, uncollectible or
unenforceable, or (vii) the Note, the Pledge Agreement, the Loan Agreement or
any of the other Loan Documents have been forged or otherwise are irregular or
not genuine or authentic, it being agreed that Guarantor shall remain liable
hereon regardless of whether Borrower or any other Person be found not liable on
the Guaranteed Obligations or any part thereof for any reason.

 



 5 

 

 

Section 2.5           Release of Obligors. Any full or partial release of the
liability of Borrower for the Guaranteed Obligations or any part thereof, or of
any co-guarantors, or of any other Person now or hereafter liable, whether
directly or indirectly, jointly, severally, or jointly and severally, to pay,
perform, guarantee or assure the payment of the Guaranteed Obligations, or any
part thereof, it being recognized, acknowledged and agreed by Guarantor that
Guarantor may be required to pay the Guaranteed Obligations in full without
assistance or support from any other Person, and Guarantor has not been induced
to enter into this Guaranty on the basis of a contemplation, belief,
understanding or agreement that other Persons (including Borrower) will be
liable to pay or perform the Guaranteed Obligations or that Lender will look to
other Persons (including Borrower) to pay or perform the Guaranteed Obligations.

 

Section 2.6           Other Collateral. The taking or accepting of any other
security, collateral or guaranty, or other assurance of payment, for all or any
part of the Guaranteed Obligations.

 

Section 2.7           Release of Collateral. Any release, surrender, exchange,
subordination, deterioration, waste, loss or impairment (including, without
limitation, negligent, willful, unreasonable or unjustifiable impairment) of any
collateral, property or security at any time existing in connection with, or
assuring or securing payment of, all or any part of the Guaranteed Obligations.

 

Section 2.8           Care and Diligence. The failure of Lender or any other
party to exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of any
collateral, property or security, including, but not limited to, any neglect,
delay, omission, failure or refusal of Lender (i) to take or prosecute any
action for the collection of any of the Guaranteed Obligations, or (ii) to
foreclose, or initiate any action to foreclose, or, once commenced, prosecute to
completion any action to foreclose upon any security therefor, or (iii) to take
or prosecute any action in connection with any instrument or agreement
evidencing or securing all or any part of the Guaranteed Obligations.

 

Section 2.9           Unenforceability. The fact that any collateral, security,
security interest or lien contemplated or intended to be given, created or
granted as security for the repayment of the Guaranteed Obligations, or any part
thereof, shall not be properly perfected or created, or shall prove to be
unenforceable or subordinate to any other security interest or lien, it being
recognized and agreed by Guarantor that Guarantor is not entering into this
Guaranty in reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectability or value of any of the collateral for the
Guaranteed Obligations.

 

Section 2.10         Offset. Any existing or future right of offset, claim or
defense of Borrower against Lender, or any other party, or against payment of
the Guaranteed Obligations, whether such right of offset, claim or defense
arises in connection with the Guaranteed Obligations (or the transactions
creating the Guaranteed Obligations) or otherwise.

 

Section 2.11         Merger. The reorganization, merger or consolidation of
Borrower or Guarantor into or with any other Person.

 



 6 

 

 

Section 2.12         Preference. Any payment by Borrower to Lender is held to
constitute a preference under the Bankruptcy Code or for any reason Lender is
required to refund such payment or pay such amount to Borrower or to any other
Person.

 

Section 2.13         Other Actions Taken or Omitted. Any other action taken or
omitted to be taken with respect to the Loan Documents, the Guaranteed
Obligations or the security and collateral therefor, whether or not such action
or omission prejudices Guarantor or increases the likelihood that Guarantor will
be required to pay the Guaranteed Obligations pursuant to the terms hereof, it
being the unambiguous and unequivocal intention of Guarantor that Guarantor
shall be obligated to pay the Guaranteed Obligations when due, notwithstanding
any occurrence, circumstance, event, action or omission whatsoever, whether
contemplated or uncontemplated, and whether or not otherwise or particularly
described herein, which obligation shall be deemed satisfied upon release
pursuant to, and subject to the restrictions contained in, Section 3.7.

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

 

To induce Lender to modify the Loan Documents and execute and deliver the
Reaffirmation Agreement, Guarantor represents and warrants to Lender as to
itself only as follows:

 

Section 3.1           Benefit. Guarantor is an Affiliate of Borrower, is the
owner of a direct or indirect interest in Borrower and has received, or will
receive, direct or indirect benefit from the making of this Guaranty with
respect to the Guaranteed Obligations.

 

Section 3.2           Familiarity and Reliance. Guarantor is familiar with, and
has independently reviewed books and records regarding, the financial condition
of Borrower and is familiar with the value of any and all collateral intended to
be created as security for the payment of the Note or Guaranteed Obligations;
however, Guarantor is not relying on such financial condition or the collateral
as an inducement to enter into this Guaranty.

 

Section 3.3           No Representation By Lender. Neither Lender nor any other
party has made any representation, warranty or statement to Guarantor in order
to induce Guarantor to execute this Guaranty.

 

Section 3.4           Guarantor’s Financial Condition. As of the date hereof,
and after giving effect to this Guaranty and the contingent obligation evidenced
hereby, Guarantor (a) is and will be solvent, (b) has and will have assets
which, fairly valued, exceed its obligations, liabilities (including contingent
liabilities) and debts, and (c) has and will have property and assets sufficient
to satisfy and repay its obligations and liabilities, including the Guaranteed
Obligations.

 

Section 3.5           Legality. As of the date hereof, the execution, delivery
and performance by Guarantor of this Guaranty and the consummation of the
transactions contemplated hereunder do not and will not contravene or conflict
with any law, statute or regulation whatsoever to which Guarantor is subject, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or result in the breach of, any indenture,
mortgage, charge, lien, contract, agreement or other instrument to which
Guarantor is a party or which may be applicable to Guarantor. This Guaranty is a
legal and binding obligation of Guarantor and is enforceable against Guarantor
in accordance with its terms, except as limited by bankruptcy, insolvency or
other laws of general application relating to the enforcement of creditors’
rights.

 



 7 

 

 

Section 3.6           Litigation. As of the date hereof, there is no action,
suit, proceeding or investigation pending or, to the best of Guarantor’s
knowledge, threatened against Guarantor in any court or by or before any other
Governmental Authority which, if adversely determined, would reasonably be
expected to materially and adversely affect the condition (financial or
otherwise) or business of Guarantor (including the ability of Guarantor to carry
out the obligations contemplated by this Guaranty).

 

Section 3.7           Survival. All representations and warranties made by
Guarantor herein shall survive the execution hereof.

 

(a)           Notwithstanding the foregoing, subject to the provisions of
Section 3.7(b) below, the obligations and liabilities of Guarantor under this
Guaranty shall be subject to release:

 

(i)Upon the indefeasible payment in full of the Debt, subject to Section 6.14.

 

(ii)In connection with a Transfer under Section 7.1(b) of the Loan Agreement,
provided all conditions to such Transfer are satisfied, including, without
limitation, execution by Approved Replacement Guarantor(s) of a guaranty of
recourse obligations in accordance with said Section 7.1(b).

 

(iii)Upon the replacement of Guarantor with an Approved Replacement Guarantor as
provided in Section 8.1 of the Loan Agreement, provided, that, such release
shall apply only to the Guarantor being replaced.

 

(iv)Upon the release of Guarantor under Section 8.1 of the Loan Agreement,
without the appointment of an Approved Replacement Guarantor to the extent the
same is expressly permitted in said Section 8.1.

 

(v)In the event of a foreclosure of the Collateral.

 

(b)           Any release provided above shall apply only with respect to any
events first occurring following the date of the applicable release and only
with respect to liabilities not resulting from the acts or omissions of
Borrower, Guarantor or their Affiliates.

 



 8 

 

 

ARTICLE 4

SUBORDINATION OF CERTAIN INDEBTEDNESS

 

Section 4.1           Subordination of All Guarantor Claims. As used herein, the
term “Guarantor Claims” shall mean all debts and liabilities of Borrower to
Guarantor, whether such debts and liabilities now exist or are hereafter
incurred or arise, and whether the obligations of Borrower thereon be direct,
contingent, primary, secondary, several, joint and several, or otherwise, and
irrespective of whether such debts or liabilities be evidenced by note,
contract, open account, or otherwise, and irrespective of the Person or Persons
in whose favor such debts or liabilities may, at their inception, have been, or
may hereafter be, created, or the manner in which they have been, or may
hereafter be, acquired by Guarantor. The Guarantor Claims shall include, without
limitation, all rights and claims of Guarantor against Borrower (arising as a
result of subrogation or otherwise) as a result of Guarantor’s payment of all or
a portion of the Guaranteed Obligations. So long as any portion of the
Obligations or the Guaranteed Obligations remain outstanding, Guarantor shall
receive or collect, directly or indirectly, from Borrower or any other Person
any amount upon the Guarantor Claims, provided, however, notwithstanding the
foregoing, so long as no Event of Default has occurred and is continuing and
there has been no failure to fund any Guaranteed Obligation that is continuing,
Guarantor shall be entitled to receive distributions and/or repayments of
partner loans (meeting the criteria provided in the definition of Permitted
Indebtedness in the Loan Agreement).

 

Section 4.2           Claims in Bankruptcy. In the event of any receivership,
bankruptcy, reorganization, arrangement, debtor’s relief or other insolvency
proceeding involving Guarantor as a debtor, Lender shall have the right to prove
its claim in any such proceeding so as to establish its rights hereunder and
receive directly from the receiver, trustee or other court custodian dividends
and payments which would otherwise be payable upon Guarantor Claims. Guarantor
hereby assigns such dividends and payments to Lender. Should Lender receive, for
application against the Guaranteed Obligations, any dividend or payment which is
otherwise payable to Guarantor and which, as between Borrower and Guarantor,
shall constitute a credit against the Guarantor Claims, then, upon payment to
Lender in full of the Obligations and the Guaranteed Obligations, Guarantor
shall become subrogated to the rights of Lender to the extent that such payments
to Lender on the Guarantor Claims have contributed toward the liquidation of the
Guaranteed Obligations, and such subrogation shall be with respect to that
proportion of the Guaranteed Obligations which would have been unpaid if Lender
had not received dividends or payments upon the Guarantor Claims.

 

Section 4.3           Payments Held in Trust. Notwithstanding anything to the
contrary contained in this Guaranty, in the event that Guarantor should receive
any funds, payments, claims and/or distributions which are prohibited by this
Guaranty, Guarantor agrees to hold in trust for Lender an amount equal to the
amount of all funds, payments, claims and/or distributions so received, and
agrees that it shall have absolutely no dominion over the amount of such funds,
payments, claims and/or distributions so received except to pay such funds,
payments, claims and/or distributions promptly to Lender, and Guarantor
covenants promptly to pay the same to Lender.

 

Section 4.4           Liens Subordinate. Guarantor agrees that any liens,
security interests, judgment liens, charges or other encumbrances upon
Borrower's assets securing payment of the Guarantor Claims shall be and remain
inferior and subordinate to any liens, security interests, judgment liens,
charges or other encumbrances upon Borrower’s assets securing payment of the
Guaranteed Obligations, regardless of whether such encumbrances in favor of
Guarantor or Lender presently exist or are hereafter created or attach. Without
the prior written consent of Lender, Guarantor shall not (i) exercise or enforce
any creditor’s rights it may have against Borrower, or (ii) foreclose,
repossess, sequester or otherwise take steps or institute any action or
proceedings (judicial or otherwise, including, without limitation, the
commencement of, or the joinder in, any liquidation, bankruptcy, rearrangement,
debtor’s relief or insolvency proceeding) to enforce any liens, mortgages, deeds
of trust, security interests, collateral rights, judgments or other encumbrances
on the assets of Borrower held by Guarantor. The foregoing shall in no manner
vitiate or amend, nor be deemed to vitiate or amend, any prohibition in the Loan
Documents against Borrower granting liens or security interests in any of its
assets to any Person other than Lender.

 



 9 

 

 

ARTICLE 5

COVENANTS

 

Section 5.1           Definitions. As used in this Article 5, the following
terms shall have the respective meanings set forth below:

 

(a)           “GAAP” shall mean generally accepted accounting principles,
consistently applied.

 

(b)           “Liquid Asset” shall mean any of the following, but only to the
extent owned individually, free of all security interests, liens, pledges,
charges or any other encumbrance: (a) cash, (b) certificates of deposit (with a
maturity of two years or less) issued by, or savings account with, any bank or
other financial institution reasonably acceptable to Lender, (c) marketable
securities listed on a national or international exchange reasonably acceptable
to Lender, marked to market, (d) uncalled line availability from a depository
institution or trust company (the long term unsecured debt obligations of either
of which are rated at least “A” by Fitch and S&P and equivalent ratings by
Moody’s), or (e) unfunded fund investor commitments (other than funding
commitments with respect to WWP Holdings, LLC) that are unconditionally
available to be called, and which have not been pledged, hypothecated, or
otherwise encumbered as collateral for any loan, credit line, or are otherwise
securing any debt; provided that, in all cases, Liquid Assets shall not include
any asset that is a part of the Collateral or that is otherwise part of the
collateral for the Loan.

 

(c)           “Net Worth” shall mean, as of a given date, (i) Guarantor’s total
assets, in the aggregate, as of such date (exclusive of any direct, indirect or
beneficial interest in the Collateral or in any other asset that is part of the
collateral for the Loan), including unfunded fund investor commitments (other
than funding commitments with respect to WWP Holdings, LLC) that are
unconditional and callable (such investor commitments shall be included only if
(x) such uncalled capital is then unconditionally available to be called, and
(y) such investor commitments have not been pledged, hypothecated, or otherwise
encumbered as collateral for any loan, credit line, or otherwise secure any
debt), less (ii) Guarantor’s total liabilities, in the aggregate (taking into
consideration contingent liabilities but exclusive of any liability under the
Loan Documents) as of such date, determined in accordance with GAAP.

 



 10 

 

 

Section 5.2           Covenants. Until the indefeasible payment in full of the
Debt and all other sums due under the Loan Documents and performance of all
other Obligations thereunder (i) Guarantor shall maintain (x) a Net Worth of not
less than $300,000,000 (the “Net Worth Threshold”) and (y) Liquid Assets of not
less than $10,000,000 (the “Liquid Assets Threshold”) and (ii) Guarantor shall
not sell, pledge, mortgage or otherwise transfer any of its assets, or any
interest therein if such transaction would cause the aggregate Net Worth of
Guarantor to fall below the aggregate Net Worth Threshold or the Liquid Assets
of Guarantor to fall below the Liquid Assets Threshold. Failure to comply with
the Net Worth Threshold and Liquid Assets Threshold shall constitute an Event of
Default if not cured after notice and the expiration of a five (5) day cure
period, provided Guarantor is otherwise in compliance with the financial
reporting obligations contained herein.

 

Section 5.3           Prohibited Transactions. Guarantor shall not, at any time
while a default in the payment of the Guaranteed Obligations has occurred and is
continuing, either (i) enter into or effectuate any transaction with any
Affiliate that would reduce the Net Worth of Guarantor (including the payment of
any dividend or distribution to a shareholder, or the redemption, retirement,
purchase or other acquisition for consideration of any stock or other ownership
interest in Guarantor), or (ii) sell, pledge, mortgage or otherwise transfer to
any Person any of Guarantor’s assets, or any interest therein, in each case,
other than in the ordinary course of Guarantor’s business and not for the
purpose of frustrating Lender’s recovery of any of the Guaranteed Obligations.

 

Section 5.4           Financial Statements. Guarantor shall deliver to Lender:

 

(a)           within 120 days after the end of each fiscal year of Guarantor, a
complete copy of Guarantor’s annual financial statements, including statements
of income and expense and cash flow and a balance sheet for Guarantor, together
with a certificate of the chief financial officer of Guarantor (A) setting forth
in reasonable detail Guarantor’s Net Worth and Liquid Assets as of the end of
such prior calendar year and based on such annual financial statements, and (B)
certifying that to the best of such chief financial officer’s knowledge and
belief, after due inquiry, such annual financial statements are true, correct,
accurate in all material respects and complete and fairly present the financial
condition and results of the operations of Guarantor. Such financial statements
shall be audited by an Independent Accountant and prepared in accordance with
GAAP;

 

(b)           within 60 days after the end of each fiscal quarter of Guarantor,
financial statements (including a balance sheet as of the end of such fiscal
quarter and a statement of income and expense for such fiscal quarter) certified
by the chief financial officer of Guarantor and in form, content, level of
detail and scope reasonably satisfactory to Lender, together with a certificate
of the chief financial officer of Guarantor (A) setting forth in reasonable
detail Guarantor’s Net Worth and Liquid Assets as of the end of such prior
calendar quarter and based on the foregoing quarterly financial statements, and
(B) certifying that that to the best of such chief financial officer’s knowledge
and belief, after due inquiry, such quarterly financial statements are true,
correct, accurate in all material respects and complete and fairly present the
financial condition and results of the operations of Guarantor in a manner
consistent with GAAP; and

 

(c)           30 days after request by Lender, such other financial information
with respect to Guarantor as Lender may reasonably request.

 



 11 

 

 

ARTICLE 6

MISCELLANEOUS

 

Section 6.1           Waiver. No failure to exercise, and no delay in
exercising, on the part of Lender, any right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right. The rights of
Lender hereunder shall be in addition to all other rights provided by law. No
modification or waiver of any provision of this Guaranty, nor any consent to any
departure therefrom, shall be effective unless in writing and no such consent or
waiver shall extend beyond the particular case and purpose involved. No notice
or demand given in any case shall constitute a waiver of the right to take other
action in the same, similar or other instances without such notice or demand.

 

Section 6.2           Notices. All notices, demands, requests, consents,
approvals or other communications (any of the foregoing, a “Notice”) required,
permitted or desired to be given hereunder shall be in writing and shall be sent
by email (with an additional copy to be delivered no later than the next
Business Day thereafter by one of the other methods of service permitted under
this Section 6.2) or by registered or certified mail, postage prepaid, return
receipt requested, or delivered by hand or by reputable overnight courier,
addressed to the party to be so notified at its address hereinafter set forth,
or to such other address as such party may hereafter specify in accordance with
the provisions of this Section 6.2. Any Notice shall be deemed to have been
received: (a) three (3) days after the date such Notice is mailed, (b) on the
Business Day after the date of sending by email, provided an additional copy is
delivered within one Business Day thereafter by one of the other methods of
service permitted under this Section 6.2), (c) on the date of delivery by hand
if delivered during business hours on a Business Day (otherwise on the next
Business Day), and (d) on the next Business Day if sent by an overnight
commercial courier, in each case addressed to the parties as follows:

 

if to Lender:

CPPIB Credit Investments Inc.

One Queen Street East, Suite 2500

Toronto, Ontario M5C 2W5

Attn: Umang Patel and Jimmy Sohal

Email: upatel@cppib.ca and jsohal@cppib.ca

    with a copy to:

Arnold & Porter Kaye Scholer LLP

250 West 55th Street

New York, New York 10019

Attn: Stephen Gliatta, Esq.

Email: Steve.Gliatta@apks.com

    and a copy to:

Situs Asset Management LLC

5065 Westheimer Road, Suite 700E

Houston, Texas 77056

Attn: Kevin Schmidt, Director

Email: kevin.schmidt@situs.com

   



 12 

 

 

Guarantor:

New York REIT, Inc.

c/o Winthrop REIT Advisors, LLC

7 Bulfinch Place, Suite 500

Boston, Massachusetts 02114

Attn: Carolyn Tiffany

Email: ctiffany@winthropcapital.com

    with a copy to:

Proskauer Rose LLP

11 Times Square

New York, New York 10036-8299

Attn: Steven L. Lichtenfeld, Esq.

Email: SLichtenfeld@proskauer.com

 

Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days written notice of such change to the other parties in
accordance with the provisions of this Section 6.2. Notices shall be deemed to
have been given on the date as set forth above, even if there is an inability to
actually deliver any such Notice because of a changed address of which no Notice
was given, or there is a rejection or refusal to accept any Notice offered for
delivery. Notice for any party may be given by its respective counsel.
Additionally, Notice from Lender may also be given by Servicer and Lender hereby
acknowledges and agrees that Guarantor shall be entitled to rely on any Notice
given by Servicer as if it had been sent by Lender.

 

Section 6.3           Governing Law; Jurisdiction; Service of Process. (a) THIS
GUARANTY WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY GUARANTOR AND
ACCEPTED BY LENDER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF THE NOTE WERE
DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A
SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION
RELATED HERETO, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS
GUARANTY AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF
CONFLICT OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO THE
FULLEST EXTENT PERMITTED BY LAW, GUARANTOR HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS GUARANTY AND/OR THE OTHER LOAN DOCUMENTS, AND THIS GUARANTY AND THE
OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.

 



 13 

 

 

(b)           ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR GUARANTOR
ARISING OUT OF OR RELATING TO THIS GUARANTY MAY AT LENDER’S OPTION BE INSTITUTED
IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK,
PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND
GUARANTOR WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON
VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND
GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY SUCH
COURT IN ANY SUIT, ACTION OR PROCEEDING. GUARANTOR AGREES THAT SERVICE OF
PROCESS UPON GUARANTOR AT THE ADDRESS FOR GUARANTOR SET FORTH HEREIN AND WRITTEN
NOTICE OF SAID SERVICE MAILED OR DELIVERED TO GUARANTOR IN THE MANNER PROVIDED
HEREIN SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON
GUARANTOR IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK.
GUARANTOR (I) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGE IN THE ADDRESS
FOR GUARANTOR SET FORTH HEREIN, (II) MAY AT ANY TIME AND FROM TIME TO TIME
DESIGNATE AN AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH AGENT
AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS
AND WHICH SUBSTITUTE AGENT SHALL BE THE SAME AGENT DESIGNATED BY BORROWER UNDER
THE LOAN AGREEMENT), AND (III) SHALL PROMPTLY DESIGNATE AN AUTHORIZED AGENT IF
GUARANTOR CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK.

 

Section 6.4           Invalid Provisions. If any provision of this Guaranty is
held to be illegal, invalid, or unenforceable under present or future laws
effective during the term of this Guaranty, such provision shall be fully
severable and this Guaranty shall be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part of this Guaranty,
and the remaining provisions of this Guaranty shall remain in full force and
effect and shall not be affected by the illegal, invalid or unenforceable
provision or by its severance from this Guaranty, unless such continued
effectiveness of this Guaranty, as modified, would be contrary to the basic
understandings and intentions of the parties as expressed herein.

 

Section 6.5           Amendments. This Guaranty may be amended only by an
instrument in writing executed by the party(ies) against whom such amendment is
sought to be enforced.

 

Section 6.6           Parties Bound; Assignment. This Guaranty shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors, permitted assigns, heirs and legal representatives. Lender shall
have the right to assign or transfer its rights under this Guaranty in
connection with any assignment of the Loan and the Loan Documents in accordance
with the terms of the Loan Agreement. Any assignee or transferee of Lender shall
be entitled to all the benefits afforded to Lender under this Guaranty.
Guarantor shall have the right to assign or transfer its rights or obligations
under this Guaranty without the prior written consent of Lender, and any
attempted assignment without such consent shall be null and void.

 

Section 6.7           Headings. Section headings are for convenience of
reference only and shall in no way affect the interpretation of this Guaranty.

 



 14 

 

 

Section 6.8           Recitals. The recitals and introductory paragraphs hereof
are a part hereof, form a basis for this Guaranty and shall be considered prima
facie evidence of the facts and documents referred to therein.

 

Section 6.9           Counterparts. To facilitate execution, this Guaranty may
be executed in as many counterparts as may be convenient or required. It shall
not be necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single instrument. It shall not
be necessary in making proof of this Guaranty to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto. Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.

 

Section 6.10         Rights and Remedies. If Guarantor becomes liable for any
indebtedness owing by Borrower to Lender, by endorsement or otherwise, other
than under this Guaranty, such liability shall not be in any manner impaired or
affected hereby and the rights of Lender hereunder shall be cumulative of any
and all other rights that Lender may ever have against Guarantor. The exercise
by Lender of any right or remedy hereunder or under any other instrument, or at
law or in equity, shall not preclude the concurrent or subsequent exercise of
any other right or remedy.

 

Section 6.11         Entirety. THIS GUARANTY EMBODIES THE FINAL, ENTIRE
AGREEMENT OF GUARANTOR AND LENDER WITH RESPECT TO GUARANTOR’S GUARANTY OF THE
GUARANTEED OBLIGATIONS AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF. THIS GUARANTY IS INTENDED BY GUARANTOR AND LENDER AS A
FINAL AND COMPLETE EXPRESSION OF THE TERMS OF THE GUARANTY, AND NO COURSE OF
DEALING BETWEEN GUARANTOR AND LENDER, NO COURSE OF PERFORMANCE, NO TRADE
PRACTICES AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE
USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY. THERE
ARE NO ORAL AGREEMENTS BETWEEN GUARANTOR AND LENDER.

 

Section 6.12           Waiver of Right To Trial By Jury. GUARANTOR AND LENDER
HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY,
AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT
SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS GUARANTY, THE NOTE, THE PLEDGE
AGREEMENT, THE LOAN AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR ANY CLAIM,
COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY GUARANTOR AND
LENDER AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS
TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH PARTY IS
HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER.

 



 15 

 

 

Section 6.13         Cooperation. Subject to the terms of the Loan Agreement,
Guarantor acknowledges that Lender and its successors and assigns may (i) sell
this Guaranty, the Note and the other Loan Documents to one or more investors as
a whole loan, (ii) participate the Loan secured by this Guaranty to one or more
investors, (iii) deposit this Guaranty, the Note and the other Loan Documents
with a trust, which trust may sell certificates to investors evidencing an
ownership interest in the trust assets, or (iv) otherwise sell the Loan or one
or more interests therein to investors (the transactions referred to in clauses
(i) through (iv) are hereinafter each referred to as “Secondary Market
Transaction”). Subject to the terms, conditions and limitations set forth in the
Loan Agreement, Guarantor shall reasonably cooperate in all reasonable respects
with Lender in effecting any such Secondary Market Transaction, shall cooperate
to implement all requirements imposed by any of the Rating Agencies involved in
any Secondary Market Transaction and shall provide (or cause Borrower to
provide) such information and materials as may be required or necessary pursuant
to Article 9 of the Loan Agreement. Notwithstanding anything contained herein to
the contrary, it is understood and agreed that Lender may only disclose the
name, experience, names and titles of principals of, assets managed, financial
covenants under the Loan Documents and other information regarding Guarantor
that are customarily provided in a Disclosure Document; provided that in no
event shall any Disclosure Document include financial data, social security
numbers, or driver’s license information of any principals of Guarantor.

 

Section 6.14         Reinstatement in Certain Circumstances. If at any time any
payment of the principal of or interest under the Note or any other amount
payable by Borrower under the Loan Documents is rescinded or must be otherwise
restored or returned upon the insolvency, bankruptcy or reorganization of the
Borrower or otherwise, Guarantor’s obligations hereunder with respect to such
payment shall be reinstated as though such payment had been due but not made at
such time.

 

Section 6.15         Gender; Number; General Definitions. Unless the context
clearly indicates a contrary intent or unless otherwise specifically provided
herein, (a) words used in this Guaranty may be used interchangeably in the
singular or plural form, (b) any pronouns used herein shall include the
corresponding masculine, feminine or neuter forms, (c) the word “Borrower” shall
mean “each Borrower and any subsequent owner or owners of the Collateral or any
part thereof or interest therein”, (d) the word “Lender” shall mean “Lender and
any subsequent holder of the Note”, (e) the word “Note” shall mean “the Note and
any other evidence of indebtedness secured by the Loan Agreement”, (f) the word
“Collateral” shall include any portion of the Collateral and any interest
therein, and (g) the phrases “attorneys’ fees”, “legal fees” and “counsel fees”
shall include any and all reasonable attorneys’, paralegal and law clerk fees
and disbursements, including, but not limited to, fees and disbursements at the
pre-trial, trial and appellate levels, incurred or paid by Lender in protecting
its interest in the Collateral and/or in enforcing its rights hereunder.

 



 16 

 

 

Section 6.16        Joint and Several. To the extent that Holdings, under that
certain Guaranty of Recourse Obligations, dated as of February 25, 2013,
executed by the Guarantors (as defined in the Loan Agreement) in favor of
Original Lender (the “Other Guaranty”), has liability under the Other Guaranty
for the same obligations and liabilities for which Guarantor has liability under
this Guaranty, Guarantor agrees that Guarantor and Holdings shall be jointly and
severally liable for such obligations and liabilities.

 

[NO FURTHER TEXT ON THIS PAGE]

 

 17 

 

 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the day and year
first above written.

 

  GUARANTOR:       NEW YORK REIT, INC.,   a Maryland corporation         By: /s/
Wendy Silverstein     Name: Wendy Silverstein     Title:   Chief Executive
Officer

 

 18 

